Citation Nr: 0123410	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
August 1968 to February 1972. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  There is no diagnosis of PTSD which meets the provisions 
of 38 C.F.R. § 4.125(a).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a claim such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set for 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed by a Statement of the Case issued in July 
2000, as well as by the Supplemental Statements of the Case 
issued in September 2000, of the evidence needed to prove his 
claim of entitlement to service connection for PTSD.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In June 1999, the veteran underwent a VA psychiatric 
examination, and he has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  No relevant 
treatment records have been identified by the veteran.  
Additionally, the veteran was given the opportunity to 
present testimony during an appeal hearing, but declined such 
opportunity in his August 2000 substantive appeal.

Finally, the Board notes that, although the veteran has not 
been provided with specific information concerning the VCAA, 
the present appeal is in compliance with the requirements of 
the new law, as discussed above.  Under these circumstances, 
VA has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

II. Background

The veteran claims that he has PTSD as a result of his 
military service in Vietnam while assigned to the 176th 
Assault Helicopter Company.  The July 2000 notice of 
disagreement further indicates that the veteran's PTSD is 
secondary to the stressors he experienced while a "lift 
platoon pilot and flight lead on combat assault, and resupply 
missions in direct support of the infantry."  He was also 
involved in operations where he was required to kill 
"everything and everybody" in two villages while on final 
approach to a hot landing zone.  

The veteran's DD-214s show he was awarded the Distinguished  
Flying Cross, as well as the Air Medal with V Device on two 
occasions.  Additionally, his DD-214s reveal his military 
occupational specialty was "RW Pilot" (rotary wing pilot).

The veteran served on active duty from August 1968 to 
February 1972, and served in the Republic of Vietnam from 
March 1970 to March 1971.  His service records show he was a 
member of the 14th Combat Aviation Battalion during 1970.  
And, service medical records make no reference to any 
psychiatric problems.

The veteran's December 1998 VA form 21-526 (Veteran's 
Application for Compensation or Pension) indicated he had had 
PTSD since 1971; however, he did not provide any 
names/addresses for any health care provider who had treated 
him for the claimed PTSD.  Additionally, in a February 1999 
VA form 21-4138 (Statement in Support of Claim), the veteran 
indicated that he has never seen a doctor for this condition.  

During a VA psychiatric evaluation in June 1999, the veteran 
was diagnosed with nicotine dependence and alcohol abuse in 
remission.  Although the veteran appeared to have mild 
symptoms with slight impairment in functioning, he was 
perceived to be adapting fairly well to civilian life.  More 
importantly, the examiner noted that it was possible that the 
veteran may experience increased symptoms of PTSD, but that 
at that time he did not meet the criteria for a diagnosis of 
a major mental illness.

In August 1999, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
expressed disagreement with this decision, and a statement of 
the case was issued in July 2000.  The veteran timely 
perfected his appeal with respect to this issue.





III. Analysis

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  
Additionally, effective March 7, 1997, the provisions of 38 
C.F.R. § 3.304(f) were amended to reflect the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this regard, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 38 
C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).

The Board has considered the veteran's claim, and concludes 
that the probative medical evidence has not established 
service connection for PTSD.  In rendering this conclusion, 
the Board notes that the current regulation has three 
essential requirements which are (1) medical evidence of a 
current diagnosis of PTSD, (2) a medical link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2000).  In this case, as 
the evidence does not include a current diagnosis of PTSD in 
accordance with VA regulation 38 C.F.R. § 4.125(a), the 
veteran has not established that he is entitled to service 
connection for PTSD.

In this regard, in adjudicating a claim for service 
connection for PTSD, the Board is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). The evidence necessary to 
establish the occurrence of a stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was 
"engaged in combat with the enemy." Id.

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

In this case, the veteran has proven the second element 
required under 38 C.F.R. 
§ 3.304(f), "credible evidence that the claimed in-service 
stressor actually occurred."  His DD-214 showing active 
service from February 1970 to February 1972 reveals his 
military occupational specialty was "RW Pilot" (rotary wing 
pilot), as well as that he was awarded the Air Medal with 
"V" Device on two occasions.  These medals serve as 
evidence that he engaged in combat.  The Board also finds 
that the veteran's statements appear credible.  Accordingly, 
the veteran's lay statements are accepted as conclusive 
evidence of the occurrence of the claimed stressors, and no 
further development or corroborative evidence is required. 
Therefore, the central issue to be adjudicated is whether the 
veteran suffers from PTSD, and, if so, whether it is related 
to the in-service stressors.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran suffers from PTSD.  No medical 
evidence of record shows that the veteran has been actually 
diagnosed with PTSD, and the veteran has not identified any 
outstanding relevant records which can be obtained by VA.  
The only evidence indicating that the veteran suffers from 
PTSD secondary to service is the veteran's own written 
statements.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of PTSD, his lay statements are of no probative 
value.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board finds that the preponderance of the medical 
evidence of record is against a finding of a diagnosis of 
PTSD which meets the provisions of 38 C.F.R.
§ 4.125(a). Therefore, the Board must find that PTSD was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. §§ 3.303, 3.304(f). In light of the above, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the- doubt standard applies.  
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

